USCA11 Case: 19-14999       Date Filed: 12/29/2020   Page: 1 of 3



                                                             [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 19-14999
                           Non-Argument Calendar
                         ________________________

                 D.C. Docket No. 1:07-cr-00355-RWS-JKL-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

STEVEN SPIGNER,
a.k.a. Old Boy,
a.k.a. Steve-O,
a.k.a. Slim,

                                                             Defendant-Appellant.
                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                             (December 29, 2020)

Before JORDAN, GRANT, and LUCK, Circuit Judges.

PER CURIAM:

     Steven Spigner appeals (1) the district court’s order denying his motion under
          USCA11 Case: 19-14999       Date Filed: 12/29/2020    Page: 2 of 3



18 U.S.C. section 3582(c) for a sentence reduction based on guideline amendment

782, and (2) the district court’s order denying his untimely motion for

reconsideration.   As to Spigner’s appeal of the first order, we GRANT the

government’s motion to dismiss because Spigner filed his notice of appeal nine

months after the order was entered—much more than the fourteen days allowed

under Federal Rule of Appellate Procedure 4(b)(1)(A)(i) and the thirty extra days

allowed for good cause or excusable neglect under Rule 4(b)(4)—and his untimely

motion for reconsideration, filed eight months too late, did not toll the notice of

appeal period. See United States v. Lopez, 562 F.3d 1309, 1314 (11th Cir. 2009)

(dismissing appeal because “we must apply the time limits of Rule 4(b)” where the

“government has not forfeited its objection to [the appellant’s] untimely notice of

appeal”); United States v. Vicaria, 963 F.2d 1412, 1414 (11th Cir. 1992) (“A motion

for reconsideration in a criminal case must be filed within the period of time allotted

for filing a notice of appeal in order to extend the time for filing the notice of

appeal.”). As to Spigner’s appeal of the second order, we GRANT the government’s

motion for summary affirmance because there is no substantial question that the

district court did not abuse its discretion in denying Spigner’s untimely

reconsideration motion. See Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162

(5th Cir. 1969) (summary disposition is appropriate where “the position of one of

the parties is clearly right as a matter of law so that there can be no substantial



                                          2
          USCA11 Case: 19-14999       Date Filed: 12/29/2020   Page: 3 of 3



question as to the outcome of the case”); United States v. Llewlyn, 879 F.3d 1291,

1294 (11th Cir. 2018) (“Llewlyn appeals the district court’s denial of his motion for

reconsideration. The denial of such a motion is generally reviewed for abuse of

discretion.”); United States v. Taylor, 792 F.2d 1019, 1025 (11th Cir. 1986) (“[T]he

district court did not abuse its discretion when it denied White’s motion to suppress

as untimely.”); United States v. Bailey, 691 F.2d 1009, 1019 (11th Cir. 1982) (“This

request was untimely by several months and as such the district court did not abuse

its discretion in denying the motion.”).

      APPEAL DISMISSED IN PART and SUMMARILY AFFIRMED IN

PART.




                                           3